In an action to recover damages for personal injuries sustained by plaintiff as the result of a collision between defendant’s trolley car and an automobile which plaintiff was driving, the jury returned a verdict for plaintiff. From the judgment entered thereon, defendant appeals. Judgment reversed on the facts and a new trial granted, with costs to appellant to abide the event, on the ground that the verdict of the jury is against the weight of the evidence. Lazansky, P. J., Carswell, Johnston, Adel and Taylor, JJ., concur.